DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
Claims 1, 3-12, and 21-23 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-12, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. (“Okura”, US 2017/0027844 A1).
Regarding claims 1, 3-12, and 21-23, Okura discloses an eye-makeup cosmetic composition (title) used for adhering fake eyelashes to eyelids ([0004]) and discloses an example in [0192], Table 1 which comprises 46.75% acrylates/ethylhexylacrylate copolymer, 2.5% charcoal powder, 0.9% phenoxyethanol, and 45.024% water (Table 1, Example 1).
As to claims 4 and 5, Okura does not expressly teach the derivation of the charcoal powder or how it was processed. However, the listed components and processes are well known in the art, and it would have been obvious to one of ordinary skill in the art to use such materials and processes to form the charcoal powder.
As to claim 6, Okura teaches the amount of pigment can be 1% by weight or more ([0110]).
As to claim 8, Okura teaches the particle size can be 0.1 to 200 microns ([0104]).
As to claim 10, Okura teaches carbon black and titanium dioxide, inter alia ([0106]).
As to claim 12, Okura does not require any of the listed additives.
As to claim 22, Okura teaches a thickener but does not disclose the exact viscosity. However, it is known that thickeners are used to adjust viscosity (Abstract). It would have been obvious to vary the amount of thickener to arrive at the optimum viscosity.
As to claim 23, Okura does not teach adhesive strength. However, since the components of the composition are substantially the same, there would be a reasonable expectation that the adhesive strength would be substantially similar. Further, Okura teaches the composition provides appropriate adhesiveness for fake eyelashes (abstract), which is the same use as the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746